Citation Nr: 0108555	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  96-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post acute 
inferior wall myocardial infarction, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1955 to April 
1959, and from July 1959 to April 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Status post acute inferior wall myocardial infarction is 
manifested by no more than a functional capacity in the range 
of greater than 5 METs but not greater than 7 METs.


CONCLUSION OF LAW

Status post acute inferior wall myocardial infarction is no 
more than 30 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7005 
(1997)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in a December 1977 rating 
decision for hypertension, and a 10 percent evaluation was 
assigned under the criteria for rating hypertension, 
Diagnostic Code 7101.  In March 1994, the appellant suffered 
a myocardial infarction.  This appeal stems from a February 
1995 rating decision that recharacterized the appellant's 
service connected disability as acute inferior wall 
myocardial infarction.  After the conclusion of a temporary 
total rating for hospitalization pursuant to 38 C.F.R. § 4.29 
(2000), a 30 percent evaluation was assigned from November 
1994.

This appeal was remanded by the Board in September 1997, for 
development of additional treatment records and a VA 
examination.  In April 1999, the Board remanded the appeal 
for consideration of the disability under amended criteria 
for rating cardiovascular disorders, and for failure to 
comply with the Board's 1997 Remand.  We have reviewed the 
development accomplished by the RO in response to the Board's 
1999 Remand and find that it was accomplished in compliance 
with the Board's prior orders.  The VA examination was 
conducted in accordance with the Board's directives as the 
claims folder and both the pre-amendment and post-amendment 
criteria were made available to the examiner.  Therefore, 
this appeal is ready for the Board's review.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appellant contends that a higher evaluation is warranted 
for the symptomatology associated with his status post 
myocardial infarction.  He stated that he did not feel he had 
been treated justly or fairly.  The Board notes at this 
juncture that a claim for a total rating based on individual 
unemployability was referred to the RO in the Board's April 
1999 Remand, and that the record contains evidence that the 
RO forwarded the appropriate claim form to the appellant for 
his completion.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence as well as the applicable regulations, necessary to 
substantiate the claim for an increased rating.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  We 
note that treatment records from the VA Medical Center 
identified by the appellant as well as private records from 
Drs. Halley and Dajani were obtained.  Service medical 
records were obtained and associated with the claims folder.  
VA examinations were conducted in June 1996, January 1998 and 
August 2000, and copies of the reports associated with the 
file, which included copies of additional stress testing 
results.  Furthermore, there is no indication from the 
appellant or the representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Records from the Naval Hospital in Jacksonville documented 
that the appellant suffered an acute inferior wall myocardial 
infarction in March 1994.  At the time he was discharged from 
the hospital his condition was stable.

VA Medical Center records from October 1994 indicated that 
the appellant denied any recent chest pain.  In December 1995 
he reported that he was riding his bicycle 3-6 miles/3-4 
times per week, and was doing yard work.  A cardiology 
evaluation was conducted in June 1994 that concluded that his 
coronary artery was stable and he was permitted to return to 
work.

The appellant was seen by Dr. Halley after his myocardial 
infarction.  In March 1996 he was seen complaining of right 
arm and right side pain.  He was working at a pizza 
establishment and the work involved lifting chairs to put on 
the tables.  The pain had gotten worse over the prior week.  
Thoracic back strain was diagnosed.  Follow-up examinations 
in April 1996 continued to attribute the shoulder and back 
pain to thoracic back strain.

A VA examination was conducted in June 1996.  The appellant 
denied shortness of breath and could walk 2-miles without 
difficulty.  He had shortness of breath when he tried to run 
or climb stairs.  He denied having any of the left anterior 
chest pain that he had during his heart attack and had not 
been using nitroglycerin.  He reported one episode of dull, 
aching chest pain in 1994 that lasted a month and resolved.  
He denied palpitations.  On physical examination he had blood 
pressure of 160/100 in the right arm sitting and 160/98 in 
the right arm supine.  The heart revealed a normal sinus 
rhythm and the point of maximum impulse was not seen nor 
felt.  The cardiac size was difficult to evaluate because of 
the thickness of the chest cage.  A2 was greater than P2 and 
there was a Grade I/VI soft, short systolic murmur that did 
not radiate.  No diastolic component was noted and no thrills 
were palpable.  There was no clubbing, cyanosis or pedal 
edema.  A history of arteriosclerotic heart disease and old 
inferior myocardial infarction was diagnosed.

Dr. Dajani saw the appellant in December 1997 for evaluation 
of a complaint of fluttering in his chest.  His blood 
pressure was 160/90.  Auscultation of his heart revealed a 
normal S1 and S2.  There was a systolic murmur, grade II/VI 
at the left sternal border.  Holter monitoring revealed sinus 
rhythm with rare isolated premature atrial contractions and 
premature ventricular contractions but was otherwise normal.  
Thallium exercise stress testing conducted in January 1998 
concluded that there was probably normal stress and rest 
myocardial perfusion imaging with attenuation artifact.  
There was preserved global left ventricular systolic function 
and no ischemia noted.  Exercise stress testing revealed fair 
exercise tolerance and was negative for ischemic 
electrocardiogram changes or chest pain.  The appellant was 
exercised on the treadmill for 7 minutes and achieved 90 
percent of his predicted maximum heart rate.  The test was 
terminated due to fatigue.

A VA examination was conducted in January 1998.  The 
appellant reported that he continued to have symptoms since 
his heart attack that were of two types.  He had palpitations 
for which he took nitroglycerine with relief, and he also had 
developed back pain sometimes at rest that seemed to ease 
down with nitroglycerine.  He was mildly hypertensive.  He 
denied orthopnea and paroxysmal nocturnal dyspnea.  His chest 
pain was atypical but probably related to his coronary artery 
disease.  He had worked until 1996 as a supervisor in a pizza 
establishment but felt the work was aggravating his back pain 
in particular, so that he stopped working.  On examination 
his blood pressures were reported as 150/86, 140/90 sitting, 
and 120-86 standing.  A history of coronary artery disease 
and mild inferior myocardial infarction and probable 
continued ischemic difficulties involving the right coronary 
artery distribution was diagnosed.  VA Medical Center records 
from 1998 through 2000 noted coronary artery disease but 
focused primarily on the appellant's diabetes mellitus.

A VA examination was conducted in August 2000.  The appellant 
had one episode of chest pain in 1998 that was not a 
myocardial infarction but otherwise denied angina.  Since 
January 2000, he had only taken nitroglycerine twice.  Once 
for low back pain and a lower extremity cramping and once 
when he learned of the death of a family member and was 
afraid he might have a heart attack.  He was walking daily 
between 1-1.5 miles.  This distance took him about 40-55 
minutes and then he had to stop due to leg cramping or 
shortness of breath.  These symptoms resolved after 2-3 
minutes of rest.  He denied orthopnea, paroxysmal nocturnal 
dyspnea, shortness of breath at rest, or cough.  Since his 
myocardial infarction he had chronic low back pain that 
occasionally radiated up his left flank.  This was associated 
with activity and prolonged inactivity.  His blood pressure 
was 142/88.  His heart sounds were crisp and of regular rate 
and rhythm.  S1 and S2 sounded normal with a soft grade II/VI 
systolic ejection murmur, heard best in the left lower 
sternal border and which did not radiate.  Treadmill exercise 
stress testing was conducted as part of the VA examination.  
His blood pressure at rest was 144/78, METs 7.2 and exercise 
time 6 minutes, 6 seconds.  The test was stopped due to 
fatigue.  No significant dysrhythmias were noted.  He had a 
decreased exercise capacity of 7 METs and the test was 
interpreted as normal.  The examiner concluded that the 
appellant had a history of coronary artery disease but that 
testing had not been suggestive of ongoing myocardial 
ischemia.  Rather, it pointed to peripheral vascular disease 
and claudication as the limiting factor in his ability to 
exercise.  However it was just as likely that the dyspnea 
experienced after walking 1-1.5 miles was due to his cardiac 
history.  His functional capacity was estimated to be in the 
range of a workload of greater than 5 METs, but not greater 
than 7 METs before dyspnea developed.  This placed him in the 
30 percent category under the new rating criteria.  Under the 
old rating criteria he would again fall under the 30 percent 
category as he had a known history of coronary occlusion but 
anginal attacks would not seem to make manual labor 
unfeasible.  The examiner opined that his coronary disease 
was related to his diabetes and hypertension.  Further 
testing was recommended for preventative health measures and 
risk stratification purposes.

The appellant has been rated under the schedule for rating 
cardiovascular disorders, Diagnostic Code 7005 for 
arteriosclerotic heart disease.  This appeal is based on a 
February 1995 rating decision.  The criteria for evaluating 
cardiovascular disorders changed in January 1998.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110. 

However, the effective date of an award based upon a new 
regulation cannot be prior to the effect date of the act or 
administrative issue.  See Green v. Brown, 10 Vet. App. 111, 
117 (1997).  If the amended regulation is more favorable to 
the appellant, an increased rating based on a favorable 
change in the regulation can be retroactive to but no earlier 
than the effective date of the change.  In other words, for 
increased ratings based on the implementation of new 
criteria, the effective date of the increased evaluation 
cannot precede the effective date of the new criteria.  The 
Board is to apply the prior version of the regulation to rate 
the veteran's disability for any period preceding the 
effective date of the amendment.  See VAOPGPREC 3-2000 (April 
10, 2000).  

According to the arteriosclerotic heart disease regulations 
in effect prior to January 1998, a 30 percent evaluation is 
warranted following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack with ordinary 
manual labor feasible.  A 60 percent evaluation is warranted 
following typical history of acute coronary occlusion or 
thrombosis, or with history of substantiated repeated angina 
attacks with more than light manual labor not feasible.  A 
100 percent rating is warranted during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc. or after 6 months, 
with chronic residuals findings of congestive heart failure 
or angina on moderate exertion or more that sedentary 
employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).

We have also considered the criteria for evaluating 
hypertensive heart disease in effect prior to January 1998.  
A 30 percent evaluation is warranted for definite enlargement 
of the heart, sustained diastolic hypertension of 100 or 
more, or moderate dyspnea on exertion.  A 60 percent rating 
is warranted for marked enlargement of the heart, confirmed 
by roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, or 
more than light manual labor is precluded.  A 100 percent 
evaluation is warranted where there are definite signs of 
congestive failure or more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).

The criteria for arteriosclerotic heart disease and 
hypertensive heart disease are the same under the new 
regulations.  Under either Diagnostic Code, a 30 percent 
evaluation is warranted where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is for 
application where there is more than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104; Diagnostic Codes 7005, 7007 
(2000).

Comparing the pre-1998 criteria to the post-1998, the Board 
believes that neither one is more favorable to the appellant 
than the other.  The appellant 's disability falls within the 
30 percent evaluation under both criteria.  Because the RO 
considered the veteran's disability under both criteria 
(although on separate occasions), a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

After considering the rating criteria for both 
arteriosclerotic heart disease and hypertensive heart disease 
both prior to and after the criteria were amended, the Board 
concluded that the preponderance of the evidence is against a 
higher evaluation.  Although the appellant has reported some 
chest pain since his March 1994 myocardial infarction, it has 
been extremely rare and not attributed to angina.  Dr. Halley 
attributed his chest pain to non-cardiac causes, that being 
thoracic strain.  Competent evidence of substantiated 
repeated angina attacks with more than light manual labor not 
feasible has not been presented.  We have considered the pre-
1998 criteria for evaluating hypertensive heart disease, 
however competent evidence of marked enlargement of the 
heart, or the apex beat beyond midclavicular line, or 
sustained diastolic hypertension of 120 or more or, or more 
than light manual labor precluded has not been presented.  We 
have examined the new regulations, however we note that acute 
congestive heart failure or left ventricular dysfunction have 
not been identified at all.  Stress testing failed to reveal 
that a workload of greater than 3 METs but not greater than 5 
METs resulted in dyspnea, fatigue, angina, dizziness, or 
syncope.

The Board has also considered whether the appellant could be 
afforded a higher evaluation under the Diagnostic Code for 
rating hypertension under which he was previously rated.  
However, both the pre-amendment criteria and the post-
amendment criteria for evaluating hypertension require 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms, see 38 C.F.R. § 4.104; Diagnostic Code 7101 
(1997), or, diastolic pressure predominantly 120 or more, see 
38 C.F.R. § 4.104; Diagnostic Code 7101 (2000) in order for a 
40 percent or higher evaluation to be assigned.  The 
preponderance of the evidence is against a finding of 
diastolic pressures in that range and therefore this 
criterion does not afford the appellant a higher evaluation.

We accept the appellant's report that he has dyspnea on 
exertion, however this is normally exhibited after 1-1.5 
miles of walking or after climbing stairs or running.  His 
exercise stress testing on both occasions was stopped due to 
fatigue, and dyspnea was not identified.  Thus, we find that 
the dyspnea experienced on exertion in this case is not 
indicative of a disability which warrants a higher 
evaluation.  This sole report of dyspnea on exertion is 
outweighed by the rest of the medical results which do not 
indicate that this disability picture approximates the higher 
evaluation.  The appellant is competent to state that his 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  This is not to say that the 
Board accepted the examiner's comments in August 2000 that 
the disability warranted a 30 percent evaluation without an 
examination and weighing of all of the objective evidence by 
the Board.  We do find that after carefully weighing the 
evidence of record that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).



ORDER

An increased rating for status post acute inferior wall 
myocardial infarction is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

